ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The use of the terms “vertical…” and “horizontal…” are objected to as assuming an orientation for the device. It is suggested that applicant use longitudinal and transverse (or radial) instead.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 depends form claim 2 and 1 in turn, and describes the structure of the plurality of filter elements as assembled with how the fixing plates, the packing members and the fixing members are interlinked, which is novel and unobvious over the prior arts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites as if titania, silica and zeolite coating layers are present together. The same language is present in the disclosure as well, but the examiner believes that the applicant’s intent was only one of these layers to be present, as is described in page 17 of the specification.
For the purpose of examination, the three layers are considered as alternates.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Blasé et al (US 6,958,120).
.

    PNG
    media_image1.png
    276
    349
    media_image1.png
    Greyscale

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Uchikawa et al (US 2015/0008180) in view of Blasé et al (US 6,958,120), and Prehn et al (US 2016/0074795).
Uchikawa teaches ceramic membrane modules as claimed, wherein the module has plurality of through holes (bores: first flow path) and a central hole. Fig. 1 shows a central hole as well as plurality of through holes (4a) in alternating pattern. Parallel rows of a second flow path, holes (4b) have plugs on both ends and transverse (radial) drainage paths (7). Uchikawa, while discussing tubular housing in [0072], does not have the details of the housing as claimed, to accommodate plurality of such modules. Therefore, one of ordinary skill in the art to resort to literature and find teachings such as that of Blasé (described in rejection 1) or Prehn (described infra) to accommodate multiple module sin a single housing for the purpose of having the desired process capacity for the filter. Uchikawa also teaches having silica, titania or zeolite coating inside the through bores – see fig. 2, [0033] and [0063].

    PNG
    media_image2.png
    687
    970
    media_image2.png
    Greyscale

Uchikawa teaches the layer thickness and the hole diameters in fig. 3 and [0045] – [0046], which are within or overlap the ranges claimed in claim 3. Moreover, Uchikawa also teaches optimizing these dimensions for strength and membrane area.
Teaching of Blasé is shown in rejection 1 above. Blasé does not teach the details of claims 2-4.
	Prehn teaches plurality of membrane modules (see fig. 4 copied herein) in a housing, with the requisite inlets and outlets (feed inlet and residue outlet are implied if not explicitly shown) – see the figures. The modules have through first holes as claimed, and the second holes (9) having transverse drainage passages (7). 

    PNG
    media_image3.png
    408
    735
    media_image3.png
    Greyscale



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777